Title: From James Madison to Edmund Randolph, 19 March 1787
From: Madison, James
To: Randolph, Edmund


My dear Sir
New York March 19th. 1787.
I have been favored with yours of the 1st. instant for which I make you my acknowledgments. The public letter which goes by this mail with the papers inclosed contain all the current information. I have made enquiry as to the copies of the Treaties with Europe & the Indian Nations, which you wish to be forwarded, and am told that you will find all of them on the printed Journals of Congress, copies of which have been transmitted from the Secretary’s office to all the Executi[v]es. If there should have been any miscarriage of the despatch to the Executive of Virginia, or if your request referred to the money conventions, which have not been printed, I will on notice, provide for your information. Yrs affecy.
Js. M. Jr
